Citation Nr: 1820777	
Decision Date: 04/04/18    Archive Date: 04/16/18

DOCKET NO.  10-06 481	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an increased rating for right elbow tendinitis, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased rating for left elbow tendinitis, currently evaluated as 10 percent disabling.

3.  Entitlement to an increased rating for prostate nodule, currently evaluated as 20 percent disabling.

4.  Entitlement to an increased rating for left varicocele, currently evaluated as noncompensable.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Wishard


INTRODUCTION

The Veteran had active military service from June 1978 to August 1998.

These matters come before the Board of Veterans' Appeals (Board) from a March 2009 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Huntington, West Virginia.  During the pendency of the appeal, the Roanoke, Virginia VARO, in a January 2010 decision, assigned a 20 percent rating for the Veteran's prostate nodule, effective from November 2008.   

In April 2016, the Veteran testified at a Central Office Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  

These matters were previously before the Board in July 2016 and April 2017 and were remanded for further development.  They have now returned to the Board for further appellate consideration.  The Board finds that there has been substantial compliance with the directives of its remand with regard to the issues decided below. 

The issues of entitlement to increased ratings for right elbow tendinitis and left elbow tendinitis are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  The most probative evidence is against a finding that the Veteran has a daytime voiding interval of less than an hour, voiding five or more times per night, or that he wears absorbent materials which must be changed at least twice a day.  

2.  The most probative evidence is against a finding that the Veteran's repair of a left varicocele is manifested in atrophy of the left testicle, urinary problems, and/or a testosterone problem. 


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for prostate nodule have not been met. 38 U.S.C. § 1155, 5107; 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 3.102, 4.115a, 4.115b, Diagnostic Code 7528 (2017).

2.  The criteria for a compensable evaluation for the repair of a left varicocele have not been met. 38 U.S.C. § 1155, 5107; 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 3.102, 4.115a, 4.115b, Diagnostic Code 7523 (2017). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board acknowledges the February 2018 appellant brief in which the Veteran has asserted that his varicocele has worsened since his last examination.  As noted in the 2016 VA examination, the Veteran did not have a varicocele at that time.  There is no clinical evidence to support his assertion that he has a varicocele at this time.  Moreover, and importantly, the Veteran has not asserted that he has complete bilateral testes atrophy, which is the necessary criteria for a compensable rating.  As the clinical evidence has not indicated any atrophy of the left testicle, and the Veteran has not asserted such, the Board finds that another examination is not warranted.  The Board finds that the VA examination (with addendum) was adequate as the report includes clinical examination findings, the Veteran's reported symptoms, and a discussion of the medical relationship if any.  The report provides findings relevant to the criteria for rating the disability at issue. Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). 

The Board also acknowledges that in the February 2018 appellant brief, the Veteran asserted that his prostate nodule has worsened since his last examination.  The most recent examination is from August 2016, less than two years ago.  The Veteran's claim has now been pending for almost a decade and he already has been provided two examinations.  The Veteran has also been afforded multiple opportunities to support his contentions and has not provided clinical records which would warrant an increased evaluation.  Moreover, and importantly, the Veteran has not asserted that he has the symptoms which would warrant a rating in excess of 20 percent.  

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claims.  Essentially, all available evidence that could substantiate the claim has been obtained.

Legal Criteria

Rating Disabilities in general

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  Id. § 4.3. 

Further, a disability rating may require re-evaluation in accordance with changes in a Veteran's condition.  It is thus essential in determining the level of current impairment that the disability is considered in the context of the entire recorded history.  Id. § 4.1.  Nevertheless, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Board notes that staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

Rating Prostate Nodule

The Veteran's prostate nodule is currently evaluated as 20 percent disabling for urinary frequency.  For a rating based on urinary frequency, a 40 percent rating is warranted for a daytime voiding interval of less than one hour, or if the disability results in awakening to void five or more times per night. 38 C.F.R. § 4.115a. 

A 40 percent rating for urinary leakage if warranted for the wearing of absorbent materials, which must be changed two to four times per day.  A 60 percent rating is warranted for continual urine leakage, post-surgical urinary diversion, urinary incontinence, or stress incontinence requiring the use of an appliance or the wearing of absorbent materials which must be changed more than four times per day. 38 C.F.R. § 4.115a.

The Veteran underwent a VA/QTC examination in January 2009.  The Veteran reported urinary problems; however, the examiner found that the Veteran did not experience any functional impairment from his prostate nodule and it was asymptomatic.  The Veteran reported that he urinates during the date eight times at intervals of 1.5 hours; he reported that during the night, he does not have a urination problem.  He also reported that post urination, there is always a dribbling.  A November 2009 VA clinical record also reflects that the Veteran denied frequency, urgency, or dysuria. 

Private clinical records reflect that the Veteran reported frequency of urination during the day (February 2010), no problems with frequency, urgency, nocturia, hesitancy, or dribbling (March 2011), frequent urination (April 2011), no urinary leakage, no urination at night, no urinating slowly, and no incomplete emptying of the bladder (April 2011), post-void dribbling (April 2011), dribbling at the end of urination, that he does not need to get up at night to urinate, and that he does not have an abnormal sensation when needing to urinate, and no urinary frequency (November 2011), no nocturia (February 2012), no nocturia, frequency and urgency(September 2013), and nocturia once a night (March 2016).  A 2011 record (International Prostate Symptom Score) reflects that with regard to frequency, over the past month, he had to urinate again less than two hours after finishing urinating, less than half the time; the same record reflects that he denied urgency, nocturia, incomplete emptying, weak stream, straining, or intermittency.  The records do not reflect that the Veteran had voiding during the day with intervals of less than an hour or voiding at night of at least five times.   

The Board has also considered the Veteran's written and oral statements.  In his July 2009 notice of disagreement, he reported that after urinating, he experiences a delayed release of urine after it appears that he has finished voiding.  He reported that this condition had existed for at least the past two years.  The Veteran testified at the April 2016 Board hearing that it is fairly typical for him to urinate three times in a four hour period during the day, and then testified that it is roughly every hour which he urinates.  He also reported that at night, he generally gets up once to urinate (see Board hearing transcript pages 28 and 29).  As noted above, a March 2016 private record reflects he urinates once a night, but reflects that he denied frequency, urgency, dysuria, hesitancy, and dribbling.

An August 2016 VA examination report reflects that the Veteran urinates during the day every three hours with no nocturia.  (This differs substantially from the Board hearing testimony with regard to frequency.)  He did not require absorbent materials, but noted some weakness of flow, urine leakage, and dribbling.  The examiner found that the prostate nodules are asymptomatic, and there were was no nodule present upon examination.  The examiner noted that the voiding dysfunction did not increase urinary frequency.  The report also reflects that the Veteran did not complain of significant urinary frequency or nocturia.

The Board finds that the most probative evidence is against a finding that the Veteran has a daytime voiding interval of less than an hour, or voiding five or more times per night.  The record is also against a finding that he wears absorbent materials which must be changed at least twice a day.  While the Veteran testified at the Board hearing that his voiding intervals are roughly one hour, he did not state that they were less than one hour, and importantly, when speaking to clinicians, he did not state such.  (Notably, the 2016 VA examination report reflects voiding at three hour intervals.) 

Based on the foregoing, the Board finds that an increased rating is not warranted for any period on appeal.  The Board also notes that under 38 C.F.R. § 3.400 (o)(2), the effective date in a claim for an increased rating will be one year prior to the date of receipt of the increased rating claim provided that the evidence reflects a worsening of the disability during that one year time period. See Gaston v. Shinseki, 605 F.3d 979 (Fed. Cir. 2010).  The evidence does not support any such finding.  The Veteran filed his claim in November 2008.  The evidence does not support that he experienced the increase in his disability beginning in November 2007 or in the twelve months thereafter.

As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable. See 38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56  (1990). 

Rating Varicocele
 
The Veteran is in receipt of service connection for a repaired varicocele.  The Veteran's disability is rated as noncompensable under Diagnostic Code (DC) 7523.  Under DC 7523, a compensable rating of 20 percent is warranted for compete atrophy of both testes.  The Board finds that the evidence is against a finding that the Veteran has complete atrophy of both testes as a result of his service-connected disability.  Thus, a compensable rating is not warranted.  Notably, the clinical evidence reflects a normal left testes.

At a January 2009 VA examination, the Veteran reported that since June 1997, he had experienced 3-4 months of pain in the left testicle, but that he does not experience any functional impairment.  The Veteran declined a genital examination.  The examiner found that there was no subjective or objective evidence of symptoms at the time of the examination.  

In 2010, the Veteran was examined by his physician, who identified an atrophic right testis.  The Veteran is not in receipt of service-connection for a right testis disability.  A November 2011 private record (Dr. Tawil) reflects that there was no tenderness, no swelling, and no enlargement of the left testes or right testes.  He had a normal location of the testes.  There was no hydrocele of the testes.

The Veteran testified at the April 2016 VA examination that he has had some pain, and low testosterone but was unsure if it was directly related to his repaired varicocele.  The Veteran underwent a VA examination in August 2016.  Upon examination, the Veteran had no left varicocele upon examination.  He also had a normal left testis.  His right testis was soft, small, and atrophic.  The examiner found that the Veteran's prior varicocele has nothing to do with the prostate.  The examiner also found that the left varicocele had previously been successfully repaired and he had no adverse residuals.  The examiner also noted that a left varicocele is associated most commonly with left testicular atrophy, or bilateral testicular atrophy, but usually not with right-sided atrophy alone.  Thus, the Veteran's left varicocele is not usually associated with his condition of right-sided atrophy. 

The clinician also found that there was no relationship between the Veteran's varicocele and testicular atrophy or low testosterone and that the Veteran's varicocele had not been present for a prolonged period of time.  In this regard, the Board notes the examiner initially stated that there was 24 years between the Veteran's varicocele repair in 1986 and his low testosterone.  (A June 1997 STR reflects that the Veteran complained of testicle pain and there was an impression of "[left] testicle - probable - varicocele recurrence"; however, his subsequent April 1998 Report of Medical Examination for separation purposes reflects normal findings.)  In 2017, the examiner opined that it is only speculative that there was any relationship between the Veteran's varicocele and any testis atrophy and low testosterone.  The examiner also stated as follows:

A varicocele is a change in the spermatic vein caliber. If dilated over 3mm in diameter it is called a varicocele. It is from venous congestion from incompetent valves in the spermatic vein.  There is no relationship to any prostate pathophysiology.  . . . .  Varicocele has no relationship to prostate nodules benign or malignant, chronic bacterial prostatitis or chronic non-specific prostatitis . 

The Board acknowledges that the Veteran has been medication for his testosterone (Testim) and has had urination problems.  However, the most probative evidence is against a finding that these conditions are related to his service-connected disabilities.  

In sum, the Veteran's left testis had a varicocele in service.  That varicocele was repaired with no residuals.  He currently has right testis which is atrophied, but the evidence is against a finding that a left varicocele would result in unilateral right testis atrophy.  The Veteran has had low testosterone but the clinical evidence does not support a finding that it is as likely as not causally related to, or aggravated by, his repaired varicocele.  The Veteran has urinary problems which are unlikely related to his repaired varicocele.  With regard to his complaints of pain, the Veteran is competent to report such; however, as his varicocele was repaired in service, as there are no residuals, and as he currently does not have a varicocele, the Board finds it unlikely that his service-connected disability causes pain (or precludes substantial gainful employment). 

The Veteran has not been shown to have the experience, training, or education necessary to make an etiology opinion as to his pain, testosterone levels, or right testes atrophy.  Although lay persons are competent to provide opinions on some medical issues, the Board finds that a lay person is not competent to provide a probative opinion as to the specific issues in this case in light of the education and training necessary to make a finding with regard to the complexities of laboratory findings of testosterone levels, and the genitourinary and reproduction systems.  The Board finds that such etiology findings fall outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  
 
As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable. See 38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56  (1990). 


ORDER

Entitlement to an increased rating for prostate nodule, currently evaluated as 20 percent disabling is denied.

Entitlement to an increased rating for left varicocele repair, currently evaluated as noncompensable, is denied.



REMAND

The most recent VA examination report for the Veteran's bilateral elbow tendinitis is from August 2016.  The Board finds that the Veteran should be afforded another VA examination, which complies with the Court's opinion in Correia v. McDonald, 28 Vet. App. 158 (2016) as it relates to 38 C.F.R. § 4.59, which requires that VA examinations include joint testing for pain on both active and passive motion, and both weight-bearing and non-weight-bearing.

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file all outstanding VA and non-VA clinical records for the Veteran's elbow disabilities 

2.  Schedule the Veteran for a VA examination to determine the current extent of his service-connected right and left elbow tendinitis disabilities.  In particular, the examiner is requested to: 

a. Test the range of motion of the Veteran's elbows in active motion, passive motion, weight-bearing, and non-weight-bearing, if possible.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

b. The examiner should consider the Veteran's reports of flare-ups (if any) to include frequency and duration of such, and portray any related functional loss in terms of additional range of motion loss. If the examiner is unable to do so, the examiner must indicate why.

c.  The examiner should review the prior VA examination report from 2016 and provide a retrospective opinion, if reasonably possible, which identifies the range of motion of the Veteran's elbows in active motion, passive motion, weight-bearing, and non-weight-bearing.  If it is not possible to provide such an opinion without resorting to mere speculation, please so state and provide an explanation as to why an opinion cannot be given.

3.  Following completion of the above, readjudicate the issues (rating bilateral elbow tendonitis) on appeal.  If a benefit sought is not granted, issue a Supplemental Statement of the Case and afford the appellant and his representative an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board, as appropriate for further appellate consideration. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


